       Case 5:19-cv-02520-NC Document 32-2 Filed 06/12/19 Page 1 of 4



 1 SHEPPARD, MULLIN, RICHTER & HAMPTON LLP
       A Limited Liability Partnership
 2
       Including Professional Corporations
 3   STEPHEN S. KORNICZKY, Cal. Bar No. 135532
 4
     MARTIN R. BADER, Cal. Bar No. 222865
     MATTHEW W. HOLDER, Cal. Bar No. 217619
 5   12275 El Camino Real, Suite 200
 6
     San Diego, California 92130
     Telephone: 858.720.8900
 7   Facsimile: 858.509.3691
 8   E mail       skorniczky@sheppardmullin.com
                  mbader@sheppardmullin.com
 9                mholder@sheppardmullin.com
10
     MICHAEL W. SCARBOROUGH, Cal. Bar No. 203524
11   MONA SOLOUKI, Cal. Bar No. 215145
12   Four Embarcadero Center, 17th Floor
     San Francisco, California 94111
13   Telephone: 415.434.9100
14   Facsimile: 415.434.3947
     E mail      mscarborough@sheppardmullin.com
15               msolouki@sheppardmullin.com
16
   Attorneys for Plaintiff Continental
17 Automotive Systems, Inc.
18                             UNITED STATES DISTRICT COURT
19
                         NORTHERN DISTRICT OF CALIFORNIA
20
21 CONTINENTAL AUTOMOTIVE                           Case No. 5:19-cv-2520-NC
     SYSTEMS, INC., a Delaware
22 corporation,                                     DECLARATION OF MATTHEW
23                                                  W. HOLDER IN SUPPORT OF
                  Plaintiff,                        PLAINTIFF’S MOTION FOR
24                                                  ANTI-SUIT INJUNCTION
25        v.
                                                    Hearing Date: July 31, 2019
26 AVANCI, LLC, et al.,                             Time: 1:00 p.m.
27                                                  Place: Courtroom 5
                  Defendants.                       Judge: Hon. Nathanael Cousins
28

                                                                         Case No. 5:19-cv-2520-NC
                               DECL. OF MATTHEW W. HOLDER ISO MOTION FOR ANTI-SUIT INJUNCTION
       Case 5:19-cv-02520-NC Document 32-2 Filed 06/12/19 Page 2 of 4



 1        I, Matthew W. Holder, declare as follows:
 2        1.     I am a partner at Sheppard, Mullin, Richter & Hampton LLP, and an
 3 attorney of record in this case to Plaintiff Continental Automotive Systems, Inc. If
 4 called as a witness, I could and would competently testify to all facts within my
 5 personal knowledge.
 6        2.     Attached as Exhibit 1 is a true and correct copy of the redacted public
 7 version of the First Amended Verified Complaint filed by Nokia Corporation and
 8 Nokia Inc. in Nokia Corp. and Nokia Inc. v. Qualcomm Inc., No. 2330-VCS, Dkt.
 9 354, (Del. Ch. March 12, 2008).
10        3.     Attached as Exhibit 2 is a true and correct copy of a statement made by
11 Nokia to the European Commission at the November 19, 2008 European
12 Commission Workshop on IPR in ICT Standardisation.
13        4.     Attached as Exhibit 3 is a true and correct copy of an April 8, 2014
14 press release issued by Nokia entitled, “Nokia Reaffirms Licensing Commitments
15 for Standard Essential Patents,” available at https://www.nokia.com/nokia-
16 reaffirms-licensing-commitments-for-standard-essential-patents/.
17        5.     Attached as Exhibit 4 is a true and correct copy of the redacted public
18 version of Nokia Corporation and Nokia Inc.’s Brief in Opposition to Qualcomm
19 Inc.’s Motion to Dismiss or Stay in Nokia Corp. and Nokia Inc. v. Qualcomm Inc.,
20 No. 2330-VCS, Dkt. 87, (Del. Ch. Nov. 3, 2006).
21        6.     Attached as Exhibit 5 is a true and correct copy of the redacted public
22 version of Nokia Corporation and Nokia Inc’s Opening Pre-Trial Brief in Nokia
23 Corp. and Nokia Inc. v. Qualcomm Inc., No. 2330-VCS, (Del. Ch. July 15, 2008)
24        7.     Attached as Exhibit 6 is a true and correct copy of the redacted public
25 version of Exhibit 25 of the Declaration of Jennifer Milici in Support of Federal
26 Trade Commission’s Reply in Support of Partial Summary Judgment on
27 Qualcomm’s Standard Essential Patent Licensing Commitments filed in FTC v.
28 Qualcomm Inc., No. 5:17-cv-220-LHK-NMC, Dkt. 893 (N.D. Cal. Oct. 4, 2018),

                                            -1-                      Case No. 5:19-cv-2520-NC
                           DECL. OF MATTHEW W. HOLDER ISO MOTION FOR ANTI-SUIT INJUNCTION
       Case 5:19-cv-02520-NC Document 32-2 Filed 06/12/19 Page 3 of 4



 1 which contains excerpts from a complaint filed by Nokia OYJ against Qualcomm
 2 Inc. in the European Commission on February 13, 2006.
 3        8.     Attached as Exhibit 7 is a true and correct copy of an August 7, 2017
 4 letter from Daimler to Continental written in German. Included in Exhibit 7 is an
 5 unverified machine translation of this letter to English.
 6        9.     Attached as Exhibit 8 is a true and correct copy of a letter dated
 7 October 24, 2017, that Continental sent to Nokia.
 8        10.    Attached as Exhibit 9 is a true and correct copy of a letter dated
 9 November 3, 2017, that Nokia sent to Continental.
10        11.    Attached as Exhibit 10 is a true and correct copy of an email dated
11 June 8, 2018, that Nokia sent to Continental’s affiliate Zonar.
12        12.    Attached as Exhibit 11 is a true and correct copy of a letter dated
13 October 30, 2018, that Continental sent to Nokia.
14        13.    Attached as Exhibit 12 is a true and correct copy of a letter dated
15 December 18, 2018, that Continental sent to Nokia.
16        14.    Attached as Exhibit 13 is a true and correct copy of a letter dated May
17 7, 2019, from Continental to Nokia.
18        15.    Attached as Exhibit 14 is a true and correct copy of the European
19 Telecommunications Standards Institute’s (“ETSI”) Intellectual Property Rights
20 Policy.
21        16.    Attached as Exhibit 15 is a true and correct copy of the
22 Telecommunications Industry Association (“TIA”) Intellectual Property Rights
23 Policy.
24        17.    Attached as Exhibit 16 is a true and correct copy of the Alliance for
25 Telecommunications Industry Solutions (“ATIS”) Intellectual Property Rights
26 Policy.
27
28

                                            -2-                      Case No. 5:19-cv-2520-NC
                           DECL. OF MATTHEW W. HOLDER ISO MOTION FOR ANTI-SUIT INJUNCTION
       Case 5:19-cv-02520-NC Document 32-2 Filed 06/12/19 Page 4 of 4



 1        18.   Attached as Exhibit 17 is a true and correct copy of the United States
 2 Federal Trade Commission’s March 2011 Report titled “The Evolving IP
 3 Marketplace: Aligning Patent Notice and Remedies With Competition.”
 4        19.   Attached as Exhibit 18 is a true and correct copy of an article written
 5 by Janusz Ordover and Allan Shampine in The Antitrust Source, October 2014,
 6 titled “Implementing the FRAND Commitment.”
 7        20.   Attached as Exhibit 19 is a true and correct copy of the webpage
 8 located at http://www.avanci.com/faq/ which was captured on June 7, 2019.
 9
10        I declare under penalty of perjury under the laws of the United States of
11 America that the foregoing is true and correct.
12        Executed this 12th day of June 2019, at San Diego, California.
13
14
15
                                  By                  /s/ Matthew W. Holder
16
                                                     MATTHEW W. HOLDER
17
18
19
20
21
22
23
24
25
26
27
28

                                            -3-                      Case No. 5:19-cv-2520-NC
                           DECL. OF MATTHEW W. HOLDER ISO MOTION FOR ANTI-SUIT INJUNCTION
